Citation Nr: 1812572	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  08-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher rating for the service-connected chondromalacia of the left patella with degenerative changes of the left knee (hereinafter, left knee disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to April 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the previously established 10 percent rating for his service-connected left knee disability.  

In September 2015, the Board, in pertinent part, denied a rating higher than 10 percent.  In June 2016, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting an earlier June 2016 Joint Motion for Partial Remand (JMPR).  As such, that aforementioned part of the Board's September 2015 decision was vacated, and the matter was remanded back to the Board for readjudication consistent with the JMPR.  In August 2016 and in August 2017, the Board remanded this matter for additional development.  Review of the claims file at this time unfortunately reveals that more additional development is required before readjudication.  This matter accordingly is REMANDED yet again.  

REMAND

As set forth previously, the JMPR found the VA medical examinations relied upon in the Board's September 2015 decision were inadequate.  They specifically did not address when the onset of pain during range of motion testing results in functional loss.  The Board's August 2016 remand therefore directed that another VA medical examination be performed.  It occurred in October 2016, but it was found to be inadequate in failing to address properly the aforementioned in the Board's August 2017 remand.  Performance of yet another VA medical examination accordingly was directed.  The examination, in addition to the aforementioned, was to include testing "for pain on both active and passive motion, in weight-bearing and nonweight-bearing" of the joint and, if possible, the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016) (citing 38 C.F.R. § 4.59 (2017)).

Both knees were tested at the latest VA medical examination was in September 2017.  Each knee was tested.  Although the examiner attempted to comply with the Board's other remand directives, the findings recorded with respect to left knee range of motion and pain are conflicting.  Initial active, nonweight-bearing range of motion in this knee was from 0 to 80 degrees with pain during flexion and extension.  It was determined that pain did not result in functional loss.  However, the exact point of onset and conclusion, if applicable, of pain was not identified.  How pain does not result in functional loss further is unclear, given that the Veteran was unable to complete repetitive use testing due to it.  Also unclear in light of this inability is how it could be determined that pain does not significantly limit functional ability with repeated use over time.  

Finally, passive and weight-bearing range of motion in the Veteran's left knee was from 0 to 45 degrees with pain not resulting in functional loss.  No explanation was provided for how passive motion (when the examiner moves the joint) could be less, and here substantially less, than active motion (when the Veteran moves the joint).  The Board observes that active range of motion typically is less than passive range of motion.  Yet another VA medical examination, in sum, is needed to remedy the problems identified herein.  Arrangements must be made in this regard.  To facilitate the examiner having updated information concerning the Veteran's relevant medical history, any outstanding relevant treatment records should be obtained first.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Based on the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding pertinent VA treatment records.  Also ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  After completing paragraph 1, arrange for the Veteran to undergo a VA medical examination regarding his service-connected left knee disability.  The examiner shall review the relevant evidence, conduct a thorough interview and assessment of the Veteran, and document all actions in a report to be placed in the claims file.  With respect to assessment, a full description of the disability and all functional impairment it causes is imperative.  

Range of motion for both knees should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing, should be expressed in degrees, and should include an indication of when any pain observed starts and stops.  Range of motion following repetition, repeated use over time, and during flare-ups, if there are any, also shall be assessed.  An estimate may be provided based on the available evidence if the assessment is not performed after repeated use over time or during a flare-up.  

Finally, the examiner shall indicate, to the extent possible, when the onset of pain during range of motion testing results in functional loss.  To the extent any of the aforementioned with respect to assessment is impossible, a clear and thorough explanation shall be provided.  A clear and thorough explanation also shall be provided if passive motion is worse than active motion, as this runs counter to expectations based on typical findings.

3.  Lastly, readjudicate this matter.  If the decision is partially or wholly unfavorable to the Veteran, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or to report for a scheduled VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised of his right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).


